internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl br1-plr-100326-02 date date number release date index number taxpayer parent corp x partnership i partnership ii i investors date a year b country c country d date e ty dear this responds to your letter of date a in which you requested a ruling that premiums received by the taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by section of the internal_revenue_code_of_1986 as amended code pursuant to the u s - switzerland income_tax convention the treaty the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the taxpayer is a foreign stock insurance_company that was founded as a professional reinsurance company in switzerland during year b it is a wholly owned subsidiary of parent a corporation organized in country c parent is owned by corp x a country d corporation by u s institutional investors and by partnership ii a country d partnership partnership i also a country d partnership and corp x own partnership ii partnership i is percent owned by u s persons and percent owned by corp x corp x is percent owned by u s persons taxpayer has neither an office in the united_states nor any branches outside of switzerland on date e the local_tax office in switzerland certified that taxpayer is a resident of switzerland for purposes of swiss income taxes plr-100326-02 sec_4371 imposes an excise_tax on premiums_paid on insurance policies issued to u s persons and covering risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business and covering risks within the united_states see sec_4372 revproc_92_39 1992_1_cb_860 establishes procedures for entering into a closing_agreement to establish an exemption from the sec_4371 excise_tax when the exemption is claimed under a u s income_tax treaty article b taxes covered includes the sec_4371 excise_tax within the scope of the treaty but contains the following limitation the convention shall however apply to the excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from these taxes article business profits of the treaty provides as follows the business profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries on business in the other contracting state through a permanent_establishment situated therein however paragraph of the protocol to the treaty with reference to article provides the united_states tax on insurance premiums_paid to foreign insurers shall not be imposed on insurance or reinsurance premiums which are the receipts of a business of insurance carried on by an enterprise of switzerland whether or not that business is carried on through a permanent_establishment in the united_states except to the extent that the risks covered by such premiums are reinsured with a person not entitled to the benefits of this or any other convention which provides a similar exemption from u s tax article of the treaty provides that treaty benefits are generally applicable only to persons who are residents of one of the contracting states as a company that is incorporated in switzerland taxpayer is a swiss resident subject_to swiss income_tax on its worldwide income the local_tax office in switzerland certified that the taxpayer is a swiss resident for swiss income_tax purposes in addition to establishing residency in switzerland taxpayer must also satisfy the limitation_on_benefits provision in article of the treaty in order to be entitled to treaty benefits article of the treaty sets forth several alternative safe harbors for claiming benefits under the treaty article f provides that a swiss resident may qualify for treaty benefits if it is a company trust or estate unless one or more persons who are not entitled to plr-100326-02 the benefits of this convention under subparagraphs a b d e of g are in the aggregate the ultimate beneficial owners of a predominant interest in the form of a participation or otherwise in such company trust or estate because u s individuals are the ultimate beneficial owners of a predominant interest in taxpayer the income earned by the taxpayer is entitled to treaty benefits pursuant to article paragraph f and paragraph of the protocol taxpayer is therefore entitled to the benefits of paragraph of the protocol to the treaty with respect to article regarding the excise_tax imposed on insurance premiums_paid to foreign insurers pursuant to section dollar_figure of revproc_92_39 taxpayer has entered into a closing_agreement with the commissioner of internal revenue according to paragraph a of the closing_agreement the liability of the taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date a the date specified by the taxpayer the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by the taxpayer pursuant to sec_46_4374-1 of the excise_tax regulations may rely upon a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to the taxpayer on and after date a as exempt under the treaty from the federal excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the issues of whether the taxpayer is an insurance_company or whether premiums_paid to the taxpayer are deductible under sec_162 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer cc sincerely w edward williams senior technical reviewer office of office of the associate chief_counsel international
